

117 HR 648 IH: Ultrasound Informed Consent Act
U.S. House of Representatives
2021-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 648IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2021Mr. Duncan (for himself, Mr. Norman, Mr. Budd, Mr. Joyce of Pennsylvania, Mr. Weber of Texas, Mr. Biggs, Mr. Kustoff, Mr. Grothman, Mr. Mooney, Mr. Kelly of Pennsylvania, Mr. Gohmert, Mr. Mann, Mr. Hice of Georgia, Mr. Babin, Mr. Steube, Mr. Jordan, Mr. Jackson, Ms. Herrell, Mr. Banks, Mr. Allen, Mr. Johnson of Louisiana, Mr. Higgins of Louisiana, Mr. Baird, Mr. Carter of Georgia, Mr. Rose, Mr. Williams of Texas, Mr. Sessions, Mr. Keller, and Mrs. Miller of Illinois) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo ensure that women seeking an abortion receive an ultrasound and the opportunity to review the ultrasound before giving informed consent to receive an abortion.1.Short title This Act may be cited as the Ultrasound Informed Consent Act.2.Amendment to the Public Health Service ActThe Public Health Service Act (42 U.S.C. 201 et seq.) is amended by adding at the end the following:XXXIVINFORMED CONSENT3401.DefinitionsIn this title:(1)AbortionThe term abortion means the intentional use or prescription of any instrument, medicine, drug, substance, device, or method to terminate the life of an unborn child, or to terminate the pregnancy of a woman known to be pregnant, with an intention other than—(A)to produce a live birth and preserve the life and health of the child after live birth; or(B)to remove an ectopic pregnancy, or to remove a dead unborn child who died as the result of a spontaneous abortion, accidental trauma, or a criminal assault on the pregnant female or her unborn child.(2)Abortion providerThe term abortion provider means any person legally qualified to perform an abortion under applicable Federal and State laws.(3)Unborn childThe term unborn child means a member of the species homo sapiens, at any stage of development prior to birth.(4)Unemancipated minorThe term unemancipated minor means a minor who is subject to the control, authority, and supervision of his or her parent or guardian, as determined under State law.(5)WomanThe term woman means a female human being whether or not she has reached the age of majority.3402.Requirement of informed consent(a)Requirement of compliance by providersAny abortion provider in or affecting interstate or foreign commerce, who knowingly performs any abortion, shall comply with the requirements of this title.(b)Performance and review of ultrasoundPrior to a woman giving informed consent to having any part of an abortion performed, the abortion provider who is to perform the abortion, or an agent under the supervision of the provider, shall—(1)perform an obstetric ultrasound on the pregnant woman;(2)provide a simultaneous explanation of what the ultrasound is depicting;(3)display the ultrasound images so that the pregnant woman may view them; and(4)provide a complete medical description of the ultrasound images, which shall include all of the following: the dimensions of the embryo or fetus, cardiac activity if present and visible, and the presence of external members and internal organs if present and viewable.(c)Ability To turn eyes awayNothing in this section shall be construed to prevent a pregnant woman from turning her eyes away from the ultrasound images required to be displayed and described to her. Neither the abortion provider nor the pregnant woman shall be subject to any penalty under this title if the pregnant woman declines to look at the displayed ultrasound images.3403.Exception for medical emergencies(a)ExceptionThe provisions of section 3402 shall not apply to an abortion provider if the abortion is necessary to save the life of a mother whose life is endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself.(b)CertificationUpon a determination by an abortion provider under subsection (a) that an abortion is necessary to save the life of a mother, such provider shall include in the medical file of the pregnant woman a truthful and accurate certification of the specific medical circumstances that support such determination.3404.Penalties for failure to comply(a)Civil penalties(1)In generalThe Attorney General may commence a civil action in Federal court under this section against any abortion provider who knowingly commits an act constituting a violation of this title for a penalty in an amount not to exceed—(A)$100,000 for each such violation that is adjudicated in the first proceeding against such provider under this title; and(B)$250,000 for each violation of this title that is adjudicated in a subsequent proceeding against such provider under this title.(2)NotificationUpon the assessment of a civil penalty under paragraph (1), the Attorney General shall notify the appropriate State medical licensing authority.(b)Private right of actionA woman upon whom an abortion has been performed in violation of this title may commence a civil action against the abortion provider for any violation of this title for actual and punitive damages. For purposes of the preceding sentence, actual damages are objectively verifiable money damages for all injuries..3.PreemptionNothing in this Act or the amendments made by this Act shall be construed to preempt any provision of State law to the extent that such State law establishes, implements, or continues in effect disclosure requirements regarding abortion or penalties for failure to comply with such requirements that are more extensive than those provided under the amendment made by this Act.4.SeverabilityIf any provision of this Act, or any application thereof, is found to be unconstitutional, the remainder of this Act and any application thereof shall not be affected by such finding.